Citation Nr: 0843082	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
primarily claimed as retinopathy/vision problems. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating higher than 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft, including whether an extension for a temporary total 
rating beyond March 13, 2006, for surgical treatment 
requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer from Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, including service in the Republic of Vietnam 
from July 2 to December 5, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2006 ratings 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

Although the RO adjudicated the veteran's eye and 
hypertension claims on a new and material basis, here new and 
material evidence was received within one year of the 
February 2005 notice to the veteran of the January 2005 
determinations denying service connection for these 
conditions.  Thus, these issues must be considered on a de 
novo basis.  See 38 C.F.R. § 3.156(b) (2008); see also 
Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

A travel Board hearing was held in March 2008, in Jackson, 
Mississippi, before the undersigned Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The veteran's hypertension claim is being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran does not have an eye disability, to include 
retinopathy, that was present in service or until many years 
thereafter and it is not related to service or to an incident 
of service origin, including to his service-connected 
diabetes mellitus.

2.  In March 2008, prior to the promulgation of a Board 
decision, the veteran withdrew his coronary artery disease 
claim, to include consideration of entitlement to an 
extension for a temporary total rating beyond March 13, 2006 
for surgical treatment necessitating convalescence.


CONCLUSIONS OF LAW

1.  An eye disability, to include retinopathy, was not 
incurred in or aggravated by service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).  

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to an evaluation in excess 
of 30 percent for coronary artery disease, status post 
coronary artery bypass graft, to include consideration of 
entitlement to an extension for a temporary total rating 
beyond March 13, 2006, for surgical treatment necessitating 
convalescence have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims, such as this one, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In letters issued to the veteran in October 2004 and October 
2005, prior to the adjudication of the claims on appeal, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Therefore, the Board finds that adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran has withdrawn the claims for an increased rating 
and for an extension for a temporary total rating from 
appellate consideration.  Accordingly, the Board need not 
further discuss whether the duty to notify and assist has 
been met with respect to these claims.  

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records (STRs) and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Adequate VA examinations have been furnished with 
respect to the veteran's eye claim.  The veteran presented 
testimony at a travel Board hearing held in 2008, following 
which the record was held open for 60 days to allow for the 
submission of additional evidence.  No additional evidence 
was presented subsequent to that hearing.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination on the merits of the 
service connection claim for an eye disorder.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In October 2004, the veteran filed service connection claims 
for an eye disorder, primarily claimed as diabetic 
retinopathy and vision loss, which he maintains is 
secondarily related to diabetes mellitus.  

The service treatment records (STRs) include a September 1968 
enlistment examination report that reflects that clinical 
evaluation of the eyes was normal and that there was no 
impairment of either near or distant vision (both evaluated 
as 20/20).  A record dated in January 1969 shows that his 
vision, unaided, was 20/20 bilaterally.  The STRs do not 
mention any injury or complaints related to the eyes and are 
negative for any indication of complaints of or clinical 
findings relating to vision loss.  The STRs also fail to 
include a diagnosis of hypertension.  The separation 
examination report dated in December 1970 also reflected that 
clinical evaluation of the eyes was normal and that vision 
was 20/20 bilaterally.  

VA medical records dated in 2002, 2003, and 2004 document 
that the veteran was being treated for diabetes, but contain 
no mention of symptomatology of the eyes or a diagnosed eye 
disorder.  

In November 2004, the veteran underwent a VA diabetes 
evaluation that revealed that diabetes had been diagnosed in 
about 2000.  It was reported that there was no evidence of 
diabetic retinopathy per eye screening conducted in October 
2004.  

Service connection for diabetes mellitus was granted by 
rating action of January 2005, at which time a 20 percent 
evaluation was assigned from October 2003.  In that decision, 
service connection claim for retinopathy was denied.  The 
veteran was notified of the denial of the service connection 
claims in February 2005.  Within one year of the 
determination, i.e., in October 2005, he attempted to reopen 
the claim and filed new and material evidence in support.

A VA eye examination was conducted in January 2006 at which 
time the veteran had no complaints related to the eyes.  Mild 
bilateral cataracts were diagnosed.  The examiner explained 
that the veteran had a mild decrease in vision, apparently 
secondary to mild nucleosclerotic cataract formation in both 
eyes, which the examiner considered to be age related.  

An eye examination was conducted in June 2007.  Uncorrected 
vision of 20/125 in the right eye and 20/250 in the left eye, 
corrected to 20/20 bilaterally was noted.  The examiner 
specifically found and documented that there was no evidence 
of any diabetic retinopathy.  Presbyopia was diagnosed and it 
was explained that this was an age related refractive 
problem.   

In August 2007, the veteran presented additional evidence for 
the file which included records pertaining to treatment of 
the eyes dated from 1999 to 2006.  These records repeatedly 
indicated that the veteran did not have diabetic retinopathy 
and included a notation made in 2006 that the veteran had 
glaucoma (suspected).  

The veteran presented testimony at a travel Board hearing 
held in March 2008.  The veteran indicated that various eye 
disorders had been diagnosed and stated that a VA doctor had 
linked a currently manifested eye condition with diabetes.  

VA eye examinations conducted in January 2006 and June 2007 
reflect diagnoses of several eye disorders, including 
cataracts and presbyopia.  

The veteran maintains that service connection is warranted 
for an eye disorder to include retinopathy and vision loss, 
either based on direct service incurrence or as secondary to 
service-connected diabetes mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  As 
such, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it 
does not require the establishment of a baseline before an 
award of service connection may be made.

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Initially, the Board must point out that regardless of the 
theory of entitlement raised in this case, the evidence on 
file does not contain any current clinical diagnosis of 
retinopathy.  Upon VA eye examinations conducted in 2004 and 
2007 it was specifically determined that there was no 
evidence of diabetic retinopathy, nor has any other evidence 
been presented establishing a diagnosis of this claimed 
condition.  The requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if the disability 
resolves prior to the adjudication of the claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the 
initial service connection claim for retinopathy was filed in 
2005; no diagnosis or clinical evidence of diabetic 
retinopathy was of record at that time, (resolved or 
unresolved) nor at any time subsequently since the claim has 
been pending.  In fact, no clinical evidence or diagnoses of 
this currently claimed condition has been shown at any time 
since the veteran's discharge from service.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence on file is entirely negative for a 
current diagnosis or clinical evidence of retinopathy, 
service connection for this claimed condition is not 
warranted and the claim for that particular condition must be 
denied. 

The Board acknowledges that several eye disorders are 
currently diagnosed to include presbyopia, bilateral 
cataracts, and suspected glaucoma.  However, none of these 
disorders were diagnosed during service, nor was there any 
evidence of eye injury or vision deficit or impairment in 
service.  The veteran does not maintain, nor does the 
evidence show that any eye disorder, to include vision loss 
has chronically or continually been manifested since service.  
All of these disorders were initially diagnosed decades after 
service, (the earliest documentation of any eye problems 
being in 1999, at which time some vision loss was shown) and 
none of the currently diagnosed eye conditions have been 
etiologically related to service or to any service-connected 
disorder by clinical evidence or competent medical opinion.  

The diagnosis of cataracts was determined to be age-related 
(see VA examination report of 2006).  There is no contrary 
medical opinion of record.  The diagnosis of presbyopia made 
upon VA examination conducted in 2007 was also determined to 
be age related and again there is no contrary medical opinion 
of record.  Further, the diagnosis of suspected glaucoma made 
in 2006 has similarly not been etiologically related to 
service or to any service-connected disorder by clinical 
evidence or competent medical opinion.  

At the 2008 hearing, the veteran testified that a VA doctor 
had stated that his eye condition could be affected by his 
diabetes.  However, there is no documented evidence of record 
which supports that testimony.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not adequate because the connection between what a physician 
said and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the Board 
observes that following the 2008 Board hearing, the record 
was held for 60 days to allow for the submission of 
additional evidence to specifically include a medical opinion 
discussing the relationship between diabetes and eye 
problems.  However, no additional evidence was provided for 
the record subsequent to the hearing.   

In summary, service connection on the basis of direct service 
incurrence is clearly not warranted in this case.  Moreover, 
as there is no evidence that any currently diagnosed eye 
disorder was either caused or aggravated by any service-
connected condition, service connection on a secondary basis 
is also not warranted.  See 38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. at 439.  

The Board does not question the veteran's sincerity in his 
belief that he has a currently manifested eye disorder which 
he believes is related to service or a service-connected 
condition.  While he is certainly competent to describe the 
nature and extent of his symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, 
contentions, statements and testimony of the veteran to this 
effect, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
currently claimed eye condition with events or incidents 
which occurred in or are related to service, or to a service-
connected condition, are not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.")

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for an eye disorder.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.

C.  Increased Evaluation/Total Temporary Rating - Coronary 
Artery Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In March 2008, the veteran submitted a written statement 
indicating his desire and intent to withdraw the appeal 
concerning the claim of entitlement to an evaluation in 
excess of 30 percent for coronary artery disease, status post 
coronary artery bypass graft, to include consideration of 
entitlement to an extension for a temporary total rating 
beyond March 13, 2006 for surgical treatment necessitating 
convalescence.  No allegations of errors of fact or law, 
therefore, remain for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this appeal, 
and it is dismissed.


ORDER

Entitlement to service connection for an eye disorder, 
primarily claimed as retinopathy and vision impairment, is 
denied.

The appeal concerning the claim of entitlement to an 
evaluation in excess of 30 percent for coronary artery 
disease, status post coronary artery bypass graft, to include 
consideration of entitlement to an extension for a temporary 
total rating beyond March 13, 2006 for surgical treatment 
necessitating convalescence is dismissed.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim can be reached.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The veteran and his representative maintain that service 
connection may be warranted for hypertension, secondary to 
service connected coronary artery disease (CAD).  Service 
connection may be granted for disability that is proximately 
due to, the result of, or aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre- aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995).  

A medical examination and opinion regarding any nexus between 
the veteran's currently claimed and diagnosed hypertension 
and his service-connected coronary artery disease and 
diabetes mellitus that addresses causation, and the question 
and possibility of aggravation, would prove helpful in this 
case prior to final resolution of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met as to the 
service connection claim for 
hypertension, to include notice which 
encompasses consideration of claims based 
upon secondary service connection under 
38 C.F.R. § 3.310.

2.  Schedule the veteran for a VA 
examination for his claimed hypertension.  
The claims file should be made available 
to the examiner to ensure awareness of 
the veteran's pertinent history.  The 
examiner should ascertain and opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that:

(a). Hypertension (assuming this is 
diagnosed) is causally related to active 
service or was incurred during the first 
post service year (ending in January 
1972);  

(b). Hypertension was caused by service 
connected diabetes or CAD, or, if not 
caused by either of those conditions, was 
aggravated (underwent a permanent 
worsening) due to one of them (to be 
specified).  If so, the examiner should 
state the percentage of current 
symptomatology attributable to 
aggravation, to the extent possible.

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record. The examination 
report should indicate that the claims 
file was reviewed.

3.  Then readjudicate the claim of 
entitlement to service connection for 
hypertension, to include claimed as 
secondary to the service-connected 
diabetes and CAD, pursuant to 38 C.F.R. § 
3.310(a)(b).  If the decision is adverse 
to the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


